Title: To Thomas Jefferson from John Strode, 4 May 1802
From: Strode, John
To: Jefferson, Thomas


            Worthy SirCulpeper 4 May 1802
            If unhappily for me I am destined to absence as you pass my humble dwelling, pray let not that make any differance with you, or those that are with you. but honor it once more I humbly intreat You with Your presence for One Night. My Little Daughter and every One at the place will be all Obedience & respect  With all due regard
            I am Sir Yr. most Obdt
            John Strode
           